Citation Nr: 9905011	
Decision Date: 02/24/99    Archive Date: 03/03/99

DOCKET NO.  97-25 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased rating for fracture residuals, 
right ring and fifth fingers, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran served on active duty from June 1965 to June 
1967.



This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in April 1997 by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

In his substantive appeal, the veteran requests that he be 
considered for VA vocational rehabilitation.  A review of the 
available VA records does not reflect that this matter has 
been considered by the RO, and is accordingly referred to 
appropriate regional office personnel for all necessary 
action.


REMAND

The veteran contends, essentially, that his right hand 
fracture residuals are more severe than currently evaluated.  
He specifically alleges that his right hand disability 
impairs his ability to work as a mail handler.  He also 
alleges that all of the fingers on his right hand were 
injured in the same inservice accident, and that service 
connection should be assigned for the other three fingers on 
his right hand.

It is the opinion of the Board, after a review of the record, 
that additional actions must be undertaken by the RO prior to 
further appellate consideration of the veteran's claim.  As 
indicated above, he now contends that service connection 
should be assigned for the other three fingers of his right 
hand.  In view of the fact that the VA rating criteria are 
premised on the number of fingers impaired, the Board finds 
that his claim for service connection for the other fingers 
of his right hand is inextricably intertwined with his claim 
for increased compensation, and should be considered by the 
RO in conjunction therewith.

In addition, the Board notes that additional medical evidence 
that has not been associated with the veteran's claims folder 
may be available.  At his July 1997 

personal hearing, he indicated that he was to be accorded "a 
full physical in August [1997] at the VA."  The report of any 
such examination has not been made available for review by 
the RO.

In view of the foregoing, this claim is REMANDED for the 
following:

1.  The RO should request that the 
veteran furnish the names and addresses 
of all health care facilities where he 
has been accorded treatment since July 
1997 for fracture residuals of the 
fingers of the right hand.

2.  Upon receipt of the names and 
addresses of any and all such facilities, 
to include but not limited to the VA 
facility where the veteran was 
purportedly accorded a "full physical" in 
August 1997, the RO, after securing all 
necessary releases, should request that 
all such health facilities furnish 
legible copies of medical records 
compiled since July 1997 reflecting 
treatment accorded the veteran for 
fracture residuals of the fingers of the 
right hand.

3.  Thereafter, the RO should review the 
pertinent evidence, and determine whether 
an increased rating for fracture 
residuals of the ring and fifth fingers 
of the right hand can now be granted.  In 
conjunction with that review, the RO 
should also determine whether service 
connection for any or all of the other 
fingers of the veteran's right hand can 
now be granted and, if so, to rate his 
disability accordingly.  If appropriate, 
the RO should accord the veteran a 
comprehensive VA examination of his right 
hand, by the appropriate specialist.  



If service connection for any or all of 
the other three fingers of the veteran's 
right hand is denied, he and his 
representative should be provided with 
appropriate notice, and be allowed the 
statutory time within which to indicate 
disagreement therewith.  If such 
disagreement is received on a timely 
basis, he and his representative should 
be provided with a supplemental statement 
of the case, after which they should be 
allowed the statutory period of time 
within which to submit a substantive 
appeal.

If the veteran is satisfied with the RO's 
decision with regard to the number of 
fingers for which service connection is 
appropriate, or does not perfect a timely 
appeal as to that matter, but the 
decision as to the level of compensation 
is still adverse, he and his 
representative should be furnished with a 
supplemental statement of the case, and 
be provided with the appropriate period 
of time within which to respond.  The 
claim should then be returned to the 
Board for further appellate review.

4.  The veteran and his representative 
should be advised by the RO that 
additional evidence may be submitted in 
support of the veteran's claim while this 
case is in Remand status. 

This claim is to be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Veterans Appeals for 
additional development or other appropriate action must be 
handled in 

an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1998) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.

The veteran need take no action until he is so informed.  The 
purposes of this REMAND are to obtain additional evidence and 
to ensure compliance with due process considerations.  No 
inferences are to be drawn as to the ultimate disposition of 
any claims.



		
	M. S. SIEGEL
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).






- 5 -


